Citation Nr: 1229850	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-35 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a nervous disorder.  

2.  Entitlement to service connection for a back disorder (diagnosed as a cervical strain, osteoporosis and spondylosis).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  These claims, along with a claim of entitlement to an increased disability evaluation for bilateral hearing loss, were previously remanded by the Board in April 2008.  The claim for an increased disability evaluation for bilateral hearing loss was remanded for the issuance of a statement of the case.  The record reflects that the Veteran did not submit a timely substantive appeal to the Board (Form 9) following the issuance of this statement of the case in May 2008.  

The Veteran has claimed service connection for both PTSD and a nervous disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for any psychiatric disorder, to include PTSD or a nervous disorder.  The issue has thus been restated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorders

The Board notes that the Veteran originally filed two separate claims in this case; specifically, entitlement to service connection for PTSD and entitlement to service connection for a nervous disorder.  Both of these issues were remanded by the Board in April 2008 for further evidentiary development.  As noted above, they have now been combined as one issue for adjudicative purposes.  

Regarding the original claim of entitlement to service connection for a nervous disorder, a review of the February 2009 supplemental statement of the case (SSOC) (issued after the April 2008 Board remand) reveals that this issue was not considered by the RO.  The SSOC specifically limited the issue on appeal to entitlement to service connection for PTSD.  This claim was denied by the RO for lack of a current diagnosis of PTSD.  However, the absence of a diagnosis of PTSD in no way impacts the Veteran's claim of entitlement to service connection for a nervous disorder.  As such, this claim must be readjudicated by the RO before appellate review may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

As for the claim of entitlement to service connection for PTSD, the Board finds that a new VA examination is necessary before appellate review may proceed on this claim.  This claim was previously remanded so that private treatment records could be obtained and associated with the claims file.  These records were associated with the claims file.  A review of a November 2008 private record authored by a physician with the initials M.F.R.R. notes that the Veteran's current symptomatology was compatible with a diagnosis of PTSD.  This is in contrast to the conclusions reached upon examination in February 2008 in which it was determined that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for an Axis I diagnosis of PTSD.  In light of this evidence, the Veteran should be afforded another VA psychiatric examination to determine if he now suffers from a diagnosis of PTSD that conforms with the DSM-IV.  See 38 C.F.R. § 3.304(f).  

In addition, the Veteran has reported two stressors associated with his claimed PTSD.  Specifically, he has reported being fearful during jungle training in Hawaii and witnessing an individual that killed himself in prison in 1964.  Service records do confirm that the Veteran served in Hawaii and Thailand, and, that he was in jail from March 1964 through April 1964.  It does not appear that any attempts have been made to verify either of the Veteran's reported in-service stressors.  Such development must take place before appellate review may proceed.  The Board notes that the Veteran has reported service in Vietnam.  However, this is not supported by the evidence of record and the Veteran has not alleged any stressors resulting from his claimed service in Vietnam.  

Back Disorder

Finally, regarding the Veteran's claimed back disorder, a new medical opinion as to etiology is required before appellate review can proceed.  The record reflects that the Veteran was afforded a VA examination for his reported back pain in December 2008.  During this examination, the Veteran reported suffering from back pain since his military service.  However, when offering an opinion as to the etiology of the Veteran's reported cervical disability, the examiner concluded that this condition was due to aging solely because there was no medical evidence of such a condition seen in the claims folder during service or within one year thereafter.  An examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The most recent VA Medical Center (VAMC) treatment of record is dated March 2010.  Treatment records prepared since this time should be obtained and incorporated into the claims file.  

2.  The Veteran should be asked to provide any additional information he has regarding his reported in-service stressors, including dates, names or other information to the best of the Veteran's recollection.  The RO/AMC should then contact the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that may corroborate the claimed stressors, i.e., whether there is evidence of a prisoner committing suicide between March 1964 and April 1964 at Fort Jay, New York.  Any other details provided by the Veteran should also be submitted to the JSRRC for verification purposes.  

3.  The Veteran should then be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from any current psychiatric disability, to include, but not limited to, PTSD or a nervous disorder.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner at or prior to the time of the scheduled examination.  The examiner is to perform all necessary tests and studies and conclude whether the Veteran suffers from PTSD, a nervous disorder, or any other psychiatric disorder.  The examiner should consider and discuss the private medical record of November 2008 that assigned a diagnosis of PTSD when offering a diagnosis.  

If the Veteran is found to be suffering from PTSD, the examiner is asked to opine as to whether it is at least as likely as not that this condition manifested as a result of the Veteran's reported in-service stressors of being fearful during jungle training in Hawaii and/or witnessing an individual that killed himself while being wrongly imprisoned in 1964, assuming that any such stressor has been verified.  

If the Veteran is found to be suffering from any other psychiatric disability, to include a nervous disorder, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, or, whether it is at least as likely as not that this disability is secondary to a service-connected disability, to include hearing loss.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements in support of his claims must be considered and discussed when formulating an opinion.  

4.  The Veteran's claims file and a copy of this remand should also be referred to an appropriate physician for an addendum so that an opinion with sufficient rationale as to the etiology of the Veteran's cervical spine disability can be provided.  It is not necessary that the Veteran be scheduled for a new examination unless deemed so by the physician to which the Veteran's claims file is referred.  The examiner is asked to review the evidence of record, including the December 2008 VA examination report and the Veteran's lay statements regarding chronic symptomatology and offer an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability manifested during, or as a result of, active military service.  The examiner may contact the Veteran if additional information is deemed necessary or probative to a final opinion.  The examiner must offer a complete rationale for all opinions provided, explaining in detail how the Veteran's lay testimony supports, or fails to support, a finding of in-service manifestation.  

5.  The RO/AMC should then readjudicate all of the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case as to all issues denied.  An appropriate period of time should be allowed for response before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


